Title: To John Adams from United States House of Representatives, 9 December 1799
From: United States House of Representatives
To: Adams, John


				
					Sir: 
					December 9, 1799.
				
				While the House of Representatives contemplate the flattering prospects of abundance from the labors of the people by land and by sea, the prosperity of our extended commerce notwithstanding the interruptions occasioned by the belligerent state of a great part of the world, the return of health, industry, and trade to those cities which have lately been afflicted with disease, and the various and inestimable advantages, civil and religious, which, secured under our happy frame of Government, are continued to us unimpaired, we can not fail to offer up to a benevolent Deity our sincere thanks for these the merciful dispensations of His protecting providence.

That any portion of the people of America should permit themselves, amid such numerous blessings, to be seduced by the arts and misrepresentations of designing men into an open resistance of a law of the United States can not be heard without deep and serious regret. Under a Constitution where the public burthens can only be imposed by the people themselves for their own benefit and to promote their own objects, a hope might well have been indulged that the general interest would have been too well understood and the general welfare too highly prized to have produced in any of our citizens a disposition to hazard so much felicity by the criminal effort of a part to oppose with lawless violence the will of the whole. While we lament that depravity which could produce a defiance of the civil authority and render indispensable the aid of the military force of the nation, real consolation is to be derived from the promptness and fidelity with which that aid was afforded. That zealous and active cooperation with the judicial power of the volunteers and militia called into service, which has restored order and submission to the laws, is a pleasing evidence of the attachment of our fellow-citizens to their own free Government, and of the truly patriotic alacrity with which they will support it.

To give due effect to the civil administration of Government and to insure a just execution of the laws are objects of such real magnitude as to secure a proper attention to your recommendation of a revision and amendment of the judiciary system.

Highly approving as we do the pacific and humane policy which has been invariably professed and sincerely pursued by the Executive authority of the United States, a policy which our best interests enjoined, and of which honor has permitted the observance, we consider as the most unequivocal proof of your inflexible perseverance in the same well-chosen system your preparation to meet the first indications on the part of the French Republic of a disposition to accommodate the existing differences between the two countries by a nomination of ministers, on certain conditions which the honor of our country unquestionably dictated, and which its moderation had certainly given it a right to prescribe. When the assurances thus required of the French Government, previous to the departure of our envoys, had been given through their minister of foreign relations, the direction that they should proceed on their mission was on your part a completion of the measure, and manifests the sincerity with which it was commenced. We offer up our fervent prayers to the Supreme Ruler of the Universe for the success of their embassy, and that it may be productive of peace and happiness to our common country. The uniform tenor of your conduct through a life useful to your fellow-citizens and honorable to yourself gives a sure pledge of the sincerity with which the avowed objects of the negotiation will be pursued on your part, and we earnestly pray that similar dispositions may be displayed on the part of France. The differences which unfortunately subsist between the two nations can not fail in that event to be happily terminated. To produce this end, to all so desirable, firmness, moderation, and union at home constitute, we are persuaded, the surest means. The character of the gentlemen you have deputed, and still more the character of the Government which deputes them, are safe pledges to their country that nothing incompatible with its honor or interest, nothing inconsistent with our obligations of good faith or friendship to any other nation, will be stipulated.

We learn with pleasure that our citizens, with their property, trading to those ports of St. Domingo with which commercial intercourse has been renewed have been duly respected, and that privateering from those ports has ceased.

With you we sincerely regret that the execution of the sixth article of the treaty of amity, commerce, and navigation with Great Britain, an article produced by a mutual spirit of amity and justice, should have been unavoidably interrupted. We doubt not that the same spirit of amity and the same sense of justice in which it originated will lead to satisfactory explanations, and we hear with approbation that our minister at London will be immediately instructed to obtain them. While the engagements which America has contracted by her treaty with Great Britain ought to be fulfilled with that scrupulous punctuality and good faith to which our Government has ever so tenaciously adhered, yet no motive exists to induce, and every principle forbids us to adopt, a construction which might extend them beyond the instrument by which they are created. We cherish the hope that the Government of Great Britain will disclaim such extension, and by cordially uniting with that of the United States for the removal of all difficulties will soon enable the boards appointed under the sixth and seventh articles of our treaty with that nation to proceed and bring the business committed to them respectively to a satisfactory conclusion.

The buildings for the accommodation of Congress and of the President and for the public offices of the Government at its permanent seat being in such a state as to admit of a removal to that District by the time prescribed by the act of Congress, no obstacle, it is presumed, will exist to a compliance with the law.

With you, sir, we deem the present period critical and momentous. The important changes which are occurring, the new and great events which are every hour preparing in the political world, the spirit of war which is prevalent in almost every nation with whose affairs the interests of the United States have any connection, demonstrate how unsafe and precarious would be our situation should we neglect the means of maintaining our just rights. Respecting, as we have ever done, the rights of others, America estimates too correctly the value of her own and has received evidence too complete that they are only to be preserved by her own vigilance ever to permit herself to be seduced by a love of ease or by other considerations into that deadly disregard of the means of self-defense which could only result from a carelessness as criminal as it would be fatal concerning the future destinies of our growing Republic. The result of the mission to France is indeed, sir, uncertain. It depends not on America alone. The most pacific temper will not always insure peace. We should therefore exhibit a system of conduct as indiscreet as it would be new in the history of the world if we considered the negotiation happily terminated because we have attempted to commence it, and peace restored because we wish its restoration. But, sir, however this mission may terminate, a steady perseverance in a system of national defense commensurate with our resources and the situation of our country is an obvious dictate of duty. Experience, the parent of wisdom and the great instructor of nations, has established the truth of your position, that, remotely as we are placed from the belligerent nations and desirous as we are, by doing justice to all, to avoid offense to any, yet nothing short of the power of repelling aggressions will secure to our country a rational prospect of escaping the calamities of war or national degradation.

In the progress of the session we shall take into our serious consideration the various and important matters recommended to our attention.

A life devoted to the service of your country, talents and integrity which have so justly acquired and so long retained the confidence and affection of your fellow-citizens, attest the sincerity of your declaration that it is your anxious desire so to execute the trust reposed in you as to render the people of the United States prosperous and happy.
				
					
				
				
			